
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.32



CONSULTING AGREEMENT


        THIS CONSULTING AGREEMENT (referred to as "Agreement") made and entered
into this 1st day of August, 2003 by and between The Coca-Cola Company, a
Delaware corporation ("Company") and Chatham International Corporation
("Consultant").

WITNESSETH:

        WHEREAS, Consultant desires to perform consulting services for Company,
on the terms and conditions hereinafter set forth.

        NOW, THEREFORE, in consideration of the premises and the mutual promises
and agreement contained herein, the parties hereto, intending to be legally
bound, hereby agree as follows:

1.    Consultant Undertakings    

        1.1    Consultant, by the services of Brian G. Dyson, shall provide
consultation to management of Company from time to time as requested by
Company's Chairman and Chief Executive Officer (Douglas N. Daft) or his
designees.

        1.2    Such consultation shall include, without limitation, involvement
with Company business plans, bottlers and joint ventures.

2.    Consulting Fees and Expenses    

        2.1    As full and total compensation for services by Consultant under
and during the term of this Agreement, Company shall pay to Consultant
$16,666.67 per month.

        2.2    Company shall reimburse Consultant for expenses he may reasonably
incur in connection with his performance hereunder provided such expenses are
not reimbursed elsewhere and that all such expenses shall be approved in writing
by Company's Office of the Chairman.

        2.3    Consultant shall also be eligible for discretionary and periodic
performance bonuses for exceptional service against specified tasks. Such
discretionary bonus shall be determined by the CEO in consultation with the
Compensation Committee of the Board of Directors.

3.    Term    

        3.1    This Agreement shall commence on September 1, 2003 and shall
expire on August 31, 2004. This Agreement may be extended by the mutual written
agreement of Company and Consultant.

4.    Intellectual Property    

        4.1    In this Agreement, "Intellectual Property" means all works,
including literary works, pictorial, graphic and sculptural works, architectural
works, works of visual art, and any other work that may be the subject matter of
copyright protection; advertising and marketing concepts; information; data;
formulas; designs; models; drawings; computer programs; including all
documentation, related listings, design specifications, and flowcharts, trade
secrets, and any inventions including all processes, machines, manufactures and
compositions of matter and any other invention that may be the subject matter of
patent protection; and all statutory protection obtained or obtainable thereon.
Consultant hereby assigns to Company all worldwide right, title and interest in
and to Intellectual Property created, made, conceived, reduced to practice or
authored by Consultant, or any persons provided by Consultant either solely or
jointly with others, during the performance of this Agreement or with the use of
information, materials or facilities of Company received by Consultant during
the term of this Agreement. Company shall be free to make, have made, use and
sell products utilizing the Intellectual Property assigned to Company.

        4.2    Consultant shall promptly disclose to Company all Intellectual
Property created by Consultant during the term of this Agreement.

--------------------------------------------------------------------------------


        4.3    Consultant shall execute or cause to be executed, all documents
and perform such acts as may be necessary, useful or convenient to secure for
Company statutory protection including patent, trademark, trade secret or
copyright protection throughout the world for all Intellectual Property assigned
to Company pursuant to this Section. In addition, any Intellectual Property
which qualifies as a work made for hire under the U.S. Copyright laws shall be a
work made for hire and shall be owned by Company.

        4.4    Consultant shall retain ownership of all Intellectual Property
clearly documented as having been made solely by Consultant prior to the date of
this Agreement and expressly excluded from this Agreement in an attachment
hereto.

5.    Confidentiality    

        5.1    It is presumed that Company has disclosed or may disclose to
Consultant or Consultant may come in contact with or observe business
information, know-how, marketing plans, trade secrets, inventions, and other
intellectual property rights (all which are hereinafter jointly referred to as
"Proprietary Information") that are either the property of Company or controlled
by Company. Such Proprietary Information must be held in strict confidence by
Consultant and must not be used or disclosed to any third party without the
express prior written permission of an officer of Company. Consultant must
safeguard all written materials that Company supplies to Consultant, must not
copy or duplicate such materials without Company's prior written consent, and
must return such materials to Company upon the completion of services hereunder
or upon Company's request.

6.    Limitations    

        6.1    For the duration of this Agreement, and for a period of two years
thereafter, Consultant must not, without the prior written consent of Company,
render services to any other firm, corporation, or individual engaged in a
business competitive with that of Company. Any such performance constitutes a
material breach of this Agreement.

7.    Miscellaneous    

        7.1    Independent Consultant.    Consultant is and will remain an
independent consultant and not an employee of Company and has no authority to
bind Company in any way. It is expressly understood that this undertaking does
not constitute a joint venture. Consultant agrees that it shall have exclusive
control and direction of those persons engaged in performing the services
provided for hereunder, and neither Consultant nor any of its employees or
subconsultants shall be deemed to be employees of Company. Consultant agrees to
assume full responsibility for the payment of all local, state and federal
payroll and withholding taxes or contributions or taxes for unemployment
insurance, pension, worker's compensation, or other social security or related
protection with respect to those persons engaged in the performance of services
in connection with this Agreement. Consultant further understands that
Consultant is entitled to no other benefits hereunder except that compensation
set forth in Section 2 above. It is understood that Consultant will not be
required to work scheduled hours and Consultant may perform the services at
those locations that Consultant deems appropriate to fulfill Consultant's
obligations under this Agreement.

        7.2    Use of Company's Name.    Consultant must not, without Company's
prior written approval, publish or use any advertising, sales promotion or
publicity relating to services, reports and materials furnished by Consultant in
which the name of Company is mentioned or its identity implied. In addition,
Consultant agrees that it will not use Company's name in poor taste or in a
disparaging manner.

        7.3    Governing Law.    This Agreement shall be subject to the laws of
the State of Georgia, and the parties agree all disputes arising from or related
to this Agreement shall be litigated in the state or federal courts located in
Fulton County, Georgia. The parties agree that such courts shall be the

2

--------------------------------------------------------------------------------


exclusive forums for such disputes and hereby submit to the jurisdiction and
venue of such courts for the litigation of all such disputes. The parties hereby
waive any claims of improper venue or lack of personal or subject matter
jurisdiction as to any such disputes.

        7.4    Waivers.    All waivers of a breach or violation of this
Agreement by either party must be in writing and cannot operate as, or be
construed to be, a waiver of subsequent breach hereof.

        7.5    Warranties.    Consultant certifies and warrants that:

(1)Consultant has the experience and ability necessary to perform all services
required by this Agreement.

(2)Consultant has full power and authority to enter into and fully perform this
Agreement, and no services, equipment, materials or reports furnished hereunder
will in any way infringe upon or violate the rights of any third person,
including, without limitation, rights of patent, trade secret, trademark or
copyright.

        7.6    Code of Business Conduct.    Consultant acknowledges receipt by
him of a copy of the Code of Business Conduct of The Coca-Cola Company, and
agrees to be bound by its provisions.

8.    Notices    

        8.1    Unless otherwise provided for herein, all notices required or
permitted hereunder shall be in writing and delivered to the respective parties
at the addresses set forth below (or to such other addresses as either party may
provide to the other party in accordance herewith), by hand delivery, by
certified mail, return receipt requested, postage prepaid or by telegram, telex
or telecopy, charges prepaid and shall be deemed served upon the date of deposit
in the mail or at a telegraph office or upon the date of delivery if delivered
by hand or by telex or telecopy:

If to The Coca-Cola Company, addressed to:

The Coca-Cola Company
P.O. Drawer 1734
Atlanta, Georgia 30301
Attention: Office of the Chairman

If to Consultant, addressed to:

Mr. Brian G. Dyson
[address intentionally deleted]

9.    Entire Agreement    

        9.1    This Agreement embodies the full and complete understanding of
the parties hereto and supersedes any previous agreement, written or oral,
relating to the subject matter hereof. The parties may modify this Agreement
only by written instrument signed by each of the parties hereto.

10.    Captions    

        10.1    The captions used in this Agreement are for convenience only and
cannot affect in any way the meaning or interpretation of any of the provisions
set forth herein.

3

--------------------------------------------------------------------------------


11.    Survival    

        11.1    Sections 4, 5, 6 and 7 shall survive expiration or termination
of this Agreement.

        IN WITNESS WHEREOF, Company and Consultant have executed this Agreement
under seal as of the date first above written.

    THE COCA-COLA COMPANY
 
 
 
      By: /s/  STEVEN J. HEYER      

--------------------------------------------------------------------------------

    Title: President and Chief Operating Officer     Date: January 22, 2004
 
 
 
      CONSULTANT
 
 
 
      By: /s/  BRIAN G. DYSON      

--------------------------------------------------------------------------------

    Title: President—CIC     Date: January 22, 2004

4

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.32



CONSULTING AGREEMENT
